UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------- X

SARATOGA EAST 421 LLC,
                                             Not for Publication
                       Plaintiff,
                                             ORDER
     -against-

NATIONSTAR MORTGAGE LLC,                     18-CV-3202 (KAM)(PK)

                       Defendant.

-------------------------------------X

MATSUMOTO, United States District Judge:

          Plaintiff Saratoga East 421 LLC commenced this action

on May 31, 2018, to quiet title to and unencumber a mortgaged

property in Brooklyn, New York.     (ECF No. 1, Complaint

(“Compl.”).)     Summons issued as to defendant Nationstar Mortgage

LLC on June 1, 2018. (ECF No. 5.)

          On September 6, 2018, Magistrate Judge Kuo ordered

plaintiff to show cause as to why no affidavit of service had

been filed and warned that failure to prosecute the matter would

result in a recommendation that the matter be dismissed pursuant

to Federal Rule of Civil Procedure 4(m) (“Rule 4(m)”).      (Docket

Order dated September 6, 2018.)     Judge Kuo ordered plaintiff to

file proof of service upon defendant or otherwise show good

cause why defendant was not timely served by September 13, 2018.

(Id.)
           On September 17, 2018, plaintiff had not yet responded

to the order to show cause and Judge Kuo thus ordered plaintiff

once again to show cause, this time by September 24, 2018, or

risk having the matter recommended for dismissal pursuant to

Rule 4(m).   (Docket Order dated September 17, 2018.)

           Plaintiff neither filed proof of service nor made any

other response to Judge Kuo’s orders by September 24, 2018.       The

following day, Judge Kuo issued a third order to show cause,

this time granting plaintiff until October 2, 2018 to respond.

(Docket Order dated September 25, 2018.)       Once again, the court

reminded plaintiff that failure to do so “w[ould] result in a

recommendation that this matter be dismissed for failure to

prosecute pursuant to [Rule 4(m)].”        (Id.)

           October 2, 2018 came and went without any proof of

service or showing of good cause by plaintiff.       Judge Kuo then

issued a docket order titled “Final Order to Show Cause” and

granted plaintiff until October 25, 2018 to file proof of

service.   (Docket Order dated October 2, 2018).      Once more, the

court reminded plaintiff that a failure to comply risked

dismissal pursuant to Rule 4(m).       (Id.)

           After considering the diligent efforts of Judge Kuo to

move this matter along efficiently, preserve judicial resources,

and ensure proper service on defendant, this court issued an

order to show cause on November 2, 2018.       (Docket Order dated

                                   2
November 2, 2018.)   The court ordered plaintiff “to show cause

by November 15, 2018 why this matter should not be dismissed

pursuant to Rule 4(m) for failure to prosecute” by failing to

serve the summons and complaint and pursuant to Federal Rule of

Civil Procedure 41(b) (“Rule 41(b)”) for failure to comply with

court orders.   (Id.) (emphasis in original).

          As of the date of this Order, plaintiff has failed to

file proof of service upon defendant and failed to respond to

any of the five orders to show cause.   Consequently, the court

dismisses this case with prejudice pursuant to Rule 41(b).

          Rule 41(b) authorizes dismissal of an action where a

plaintiff “fails to prosecute or to comply with [the Federal

Rules of Civil Procedure] or a court order.”    Fed. R. Civ. P.

41(b); see also LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d

206, 209 (2d Cir. 2001) (“[I]t is unquestioned that Rule 41(b)

also gives the district court authority to dismiss a plaintiff’s

case sua sponte . . . .” (citation omitted)).

          In determining whether to dismiss an action under Rule

41(b), district courts must consider: (1) whether “the

plaintiff’s failure to prosecute caused a delay of significant

duration;” (2) whether the “plaintiff was given notice that

further delay would result in dismissal;” (3) whether further

delay would likely prejudice the defendant; (4) the balance

between “the need to alleviate court calendar congestion” and

                                 3
“plaintiff’s right to an opportunity for a day in court;” and

(5) the “efficacy of lesser sanctions.” Lewis v. Rawson, 564

F.3d 569, 576 (2d Cir. 2009) (quoting United States ex rel.

Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004));

accord LeSane, 239 F.3d at 209 (citations omitted).            These

factors must be considered in light of the record of the entire

case as a whole, and no one factor is dispositive.            Lewis, 564

F.3d at 576 (citations omitted).

            Here, the first factor weighs in favor of dismissal

because plaintiff has apparently ignored five court orders and

rendered itself unavailable for a period of at least three

months. 1   See Zappin v. Doyle, No. 17-CV-8837(KPF), 2018 WL

2376502, at *6-7 (S.D.N.Y. Apr. 10, 2018) (finding first factor

weighed in favor of dismissal where plaintiff requested leave to

amend his complaint and in the subsequent two months failed to

amend the complaint, despite opportunities to do so, and ignored

at least six court orders during that period); Capogrosso v.

Troyetsky, No. 14-CV-381, 2015 WL 4393330, at *4 (S.D.N.Y. July

17, 2015) (“[D]ismissal has been found appropriate for a delay

as short as two months when a party has become completely

inaccessible, as accessibility strongly suggests that plaintiff

is not diligently pursuing [its] claim.” (internal quotation



1     Plaintiff has taken no apparent action since the summons issued on June
1, 2018. (ECF No. 5)

                                      4
marks and citation omitted)).   Additionally, each of the five

orders plaintiff ignored clearly warned that further delay would

result in dismissal.   Consequently, the second factor also

weighs in favor of dismissal.

          Regarding the third factor, although defendant has not

been served, “prejudice to defendants resulting from

unreasonable delay may be presumed.”   LeSane, 239 F.3d at 210

(quoting Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 43 (2d

Cir. 1982)).   While there is nothing in the record to indicate

plaintiff’s delay has increased the litigation costs for

defendants or impaired their chances for success in this matter,

there is also nothing in the record to rebut the presumption of

prejudice.   Accordingly, the third factor weighs in favor of

dismissal, though only slightly.

          As to the fourth factor, plaintiff has been ordered

five times to show cause or file an affidavit of service yet has

not responded or filed such affidavit.   Given the nature of

plaintiff’s conduct and the resources the court has expended in

tending to this action, and upon weighing “the need to alleviate

court calendar congestion” and “plaintiff’s right to an

opportunity for a day in court,” Lewis, 564 F.3d at 576

(citation omitted), the court concludes that the fourth factor

weighs in favor of dismissal.



                                   5
          Turning to the fifth factor, in light of plaintiff’s

unresponsiveness and unavailability, the court cannot fashion a

sanction less severe than dismissal given plaintiff’s failure to

comply with court orders.   Accordingly, all five factors weigh

in favor of dismissal, and dismissal is appropriate.   See

Kammona v. Midsummer Inv., Ltd., 687 F. App’x 112, 114 (2d Cir.

2017) (concluding district court did not abuse its discretion in

dismissing action under Rule 41(b) where district court gave

adequate notice that plaintiff was required to serve defendants,

gave two extensions of time to complete service, and warned

plaintiff that failure to comply would result in dismissal);

Scott v. Duglis, 146 F. App’x 544, 544-45 (2d Cir. 2005)

(finding district court properly dismissed complaint for failure

to effect service under Rule 4(m) when court gave lengthy

extension of time for plaintiff to effect service, plaintiff

missed his extended-deadline to serve by more than four months,

and plaintiff failed to respond to the court’s order to show

cause).

          In light of the foregoing, this action is dismissed




                                 6
with prejudice.   The Clerk of Court is respectfully directed to

enter judgment, and to close the case.



SO ORDERED.

Dated:   December 5, 2018
         Brooklyn, New York


                                     _______ /s/
                                     Kiyo A. Matsumoto
                                     United States District Judge




                                 7
